Citation Nr: 1503692	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  09-47 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to higher initial ratings for lumbar spine spondylosis with facet osteoarthropathy, rated as noncompensable prior to May 20, 2011 and rated as 10 percent disabling effective therefrom.

2.  Entitlement to higher initial ratings for left knee chondromalacia and Osgood Schlatter disease, rated as noncompensable prior to May 19, 2011 and rated as 10 percent disabling effective therefrom.

3.  Entitlement to a higher initial rating for right knee chondromalacia, status post arthropic surgery with partial lateral meniscectomy rated as 10 percent disabling effective January 1, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to December 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2009; a statement of the case was issued in November 2009; and a substantive appeal was received in December 2009.   

The Veteran presented testimony at a Board hearing in October 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability has been raised by the Veteran in an April 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran's most recent VA examinations took place in May 2011.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

In this case, the Veteran testified that he experiences flare-ups with regard to each disability.  These flare-ups reportedly occur 2-3 times per week.  He reported that these flare-ups result in additional loss of motion.  He also testified that his back disability results in radicular symptoms in his legs.  Finally, he testified that both knee disabilities are manifested by instability (causing him to use crutches, a cane, and knee braces).  

The Veteran submitted a private examination report dated October 2014 (VBMS, p. 13).  The examiner noted a history of radiating pain down the Veteran's legs (right more than left) along the S1 distribution along the posterior aspect with questionable tingling and numbness.      

The private examination report did not address the issue of additional limitation of motion during flare-ups.  The May 2011 VA examiner reported that there were no flare-ups.  

The Board finds that a new VA examination is warranted in order to determine the current severity of the disabilities.  The examiner should address the Veteran's reports of flare-ups, radicular pain, and instability.  Moreover, the RO should adjudicate whether separate ratings are warranted for radicular symptoms and knee instability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination for the purpose of determining the current severity of his lumbar spine and knee disabilities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

(a) Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  

(b) The examiner should also estimate the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, fatigability, and pain, with repetitive movement and and during flare-ups, expressed in degrees of lost motion.  Even if the Veteran does not endorse flare-ups at the examination, the examiner should estimate the additional functional impact of those described by the Veteran at his October 2014 hearing.

(c)  The examiner should determine whether the Veteran experiences recurrent subluxation or lateral instability in either knee (or both knees) and he/she should state the severity of any such recurrent subluxation or lateral instability (slight, moderate, or severe).

(d)  The examiner should determine if the Veteran's lumbar spine disability results in radicular symptoms.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  
 
2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  The RO should also adjudicate whether separate ratings are warranted for recurrent subluxation or lateral instability in the Veteran's knees and whether separate ratings are warranted for lumbar spine radiculopathy.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


 
_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

